Citation Nr: 0913477	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a low back 
condition, to include as secondary to a service-connected 
right knee condition.

3.  Entitlement to service connection for a right hip 
condition, to include as secondary to a service-connected 
right knee condition.

4.  Entitlement to service connection for a right ankle 
condition, to include as secondary to a service-connected 
right knee condition.

5.  Entitlement to an initial disability rating in excess of 
10 percent for chronic grade II strain/sprain with 
instability, medial collateral ligaments of the right knee, 
prior to January 30, 2007, and in excess of 20 percent since 
January 30, 2007.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease and chondromalacia 
of the patella of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for chronic 
grade II strain/sprain with instability, medial collateral 
ligaments of the right knee and for degenerative joint 
disease and chondromalacia of the patella of the right knee, 
at separate 10 percent disability ratings and denied service 
connection for a right ankle condition, a low back condition, 
residuals of right and left broken elbows, right and left hip 
conditions, a mental health disability and respiratory 
problems due to asbestosis.
 
In a September 2007 rating decision, the RO increased the 
Veteran's disability rating for chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee to 20 percent.  As this rating does not 
represent the highest possible benefit, this issue has 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  At this hearing, the Veteran withdrew his appeal 
for the issues of entitlement to service connection for 
residuals of right and left broken elbows, a left hip 
condition and respiratory problems due to asbestosis.  He 
also indicated that his low back, right hip and right ankle 
conditions were secondary to his service-connected right knee 
conditions.  

The issues of entitlement to service connection for a low 
back condition, a right hip condition and a right ankle 
condition, all to include as secondary to service-connected 
right knee conditions, and entitlement to increased initial 
disability ratings for the Veteran's service-connected right 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that an 
acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in September 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2006, such error was harmless 
given that the RO subsequently issued a statement of the case 
in January 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
records from the Social Security Administration, the 
Veteran's testimony and lay statements have been associated 
with the record.  The Veteran was afforded an opportunity to 
present his contentions at a hearing before the undersigned 
Veterans Law Judge.  The Board notes that the Veteran 
submitted medical records from his private physician 
subsequent to the most recent supplemental statement of the 
case.  However, as the evidence that is relevant to his 
service connection claim for an acquired psychiatric disorder 
has already been considered, a waiver is not necessary for 
this evidence.  See 38 C.F.R. § 20.1304 (2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service treatment records do not 
show any diagnosis of or treatment for an acquired 
psychiatric disorder.  His separation Reports of Medical 
History and Examination do not reflect any diagnosis of an 
acquired psychiatric disorder, and there is no record of 
treatment for an acquired psychiatric disorder for many years 
after service.  In fact, the Veteran testified that he was 
not diagnosed with or treated for a psychiatric disorder in 
service, and reported to a Social Security Administration's 
examiner that his anxiety began when he was employed in a 
retail position.  As such, the Board finds that an 
examination is not warranted. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim addressed in this decision that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At his hearing, the Veteran contended that he has a current 
anxiety disorder which is a result of his treatment in 
service; specifically that he was yelled at and called names.  
He indicated that he was not diagnosed with or treated for a 
psychiatric disorder while he was in the service.  In 
addition, he testified that he first sought treatment after 
service in 2002 or 2003. 

The Veteran's service treatment records confirm his 
testimony, in that they do not reflect any treatment for or a 
diagnosis of an acquired psychiatric disorder.  His 
separation Report of Medical Examination does not show a 
diagnosis of any psychological disorder and the Veteran did 
not indicate any psychological disorder on his separation 
Report of Medical History.  

A September 2003 private medical record shows that the 
Veteran reported that he became overwhelmed at work when a 
coworker would not help him.  He had a panic attack and was 
taken to a private emergency room.  The assessment was 
anxiety.  He was started on Prozac.  Private medical records 
from November 2003 reflect that the Veteran was doing well on 
Prozac.  The assessment was anxiety, stable on medication.  
January 2004 private medical records show that the Veteran 
was not tolerating Prozac well and that he lost his temper at 
work and was terminated.  The assessment was a drug reaction 
to an SSRI inhibitor and anxiety.  He was instructed to stop 
taking Prozac. 

A January 2006 Social Security Administration Disability 
Determination Examination shows that the Veteran reported 
that he began having anxiety after he started working in a 
retail store.   However, when asked about his back, knee and 
ankle, he stated that these problems began while he was in 
the military.  The assessment was depressive disorder, not 
otherwise specified, anxiety disorder, not otherwise 
specified, and alcohol abuse.  The examiner noted that the 
Veteran associated his anxiety with his retail employment, 
and that, despite his anxiety, he was able to find and 
maintain employment.  Although the Veteran referenced having 
felt depression, the examiner noted that there was little 
indication that he continued to suffer from depression.  The 
Veteran did not acknowledge that he had any particular 
psychiatric problem.  The Veteran indicated that he drank a 
fairly substantial amount of alcohol daily, but said he did 
not drink excessively.

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
acquired psychiatric disorder.  As noted above, in order to 
substantiate a claim for service connection, there needs to 
be medical evidence of a current disability as established by 
a medical diagnosis, incurrence of a disease in service, 
established by lay or medical evidence and a nexus between 
the in-service disease and the current disability.  Boyer, 
supra.  In this case, the Veteran has a current diagnosis of 
anxiety disorder; however, there is nothing that shows that 
the disorder began in service.  His service treatment records 
do not show any treatment for anxiety, and on his separation 
Report of Medical History, the Veteran indicated that he did 
not have any nervous trouble.  Even in his hearing, the 
Veteran testified that he was not treated for any psychiatric 
problems while in service.  In addition, there is no evidence 
which links his current disorder to his time in service.  
None of the examiners have indicated that this anxiety 
disorder began during or was caused by service.  In fact, the 
Veteran himself reported to the SSA examiner that his anxiety 
began when working in retail.  As such, there is no basis 
upon which to grant service connection for an acquired 
psychiatric disorder.  

The Board notes that, to the extent that the Veteran is 
offering his contentions to establish the onset of his 
anxiety symptoms in service, he is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
in the present case, the Board finds that the Veteran is not 
credible with regard to these contentions.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He has 
contradicted himself when reporting the onset of these 
symptoms, indicating to the Social Security Administration 
examiner that they began while working retail.  In addition, 
his separation Report of Medical History shows that he 
reported that he did not have problems with nerves.  As such, 
the Board finds the Veteran's contentions that his anxiety 
symptoms began while he was in service not to be credible. 

As noted, the Veteran has contended his acquired psychiatric 
disorder is a result of his treatment during service.  
However, even if these statements were considered credible, 
he is not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

As an initial matter, at his hearing, the Veteran clarified 
that his claims for entitlement to service connection for a 
low back condition, a right hip condition and a right ankle 
condition are secondary to his service-connected right knee 
disabilities.  The RO did not inform the Veteran about what 
he would need to establish service connection on a secondary 
basis due to aggravation.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 
(2008).  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran is service-connected for chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee and for degenerative joint disease and 
chondromalacia of the patella of the right knee.  At his 
hearing, he testified that he has been seeing an examiner at 
the VA medical center in Albuquerque, New Mexico.  He 
reported that this examiner told him that that his right knee 
condition was getting worse.  He also indicated that he was 
awaiting a brace for his right knee.  

The Veteran has claimed that he has back, right hip and right 
ankle disabilities which are secondary to his service-
connected right knee disabilities.  Private medical records 
show that the Veteran has been diagnosed with spinal 
stenosis, and has complained of right hip and ankle pain.  It 
appears that the Veteran is receiving ongoing treatment for 
his back and possibly his right hip and ankle disabilities.  

On remand, the RO should attempt to obtain any medical 
records showing treatment for the Veteran's right knee, back, 
right hip and right ankle disabilities.  In addition, the 
Veteran should be afforded a VA orthopedic examination to 
determine the current nature and severity of his service-
connected right knee disabilities and to obtain an opinion as 
to whether he has current back, right hip or right ankle 
disorders which are secondary to his right knee disabilities, 
to include on the basis of aggravation.  The examination 
report should include an evaluation of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements, and weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.45 (2007), See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his right knee, 
back, right hip and right ankle 
disabilities.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should obtain the Veteran's treatment 
records from the VA medical center in 
Albuquerque, New Mexico.  If records are 
unavailable, please have the provider so 
indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected chronic grade II strain/sprain 
with instability, medial collateral 
ligaments of the right knee and for 
degenerative joint disease and 
chondromalacia of the patella of the 
right knee, and to determine whether the 
Veteran has back, right hip and right 
ankle disabilities and, if so, whether 
they are secondary to the right knee 
disorders.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to whether the Veteran has 
back, right hip or right ankle 
disabilities and, if so, (1) whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
back, right hip or right ankle 
disabilities are proximately due to his 
service-connected right knee disabilities 
or have been aggravated by his service-
connected right knee disabilities beyond 
the natural progression of the diseases, 
and (2) the current status of any back, 
right hip or right ankle disabilities.

In addition, the orthopedic examiner is 
to assess the nature and severity of the 
veteran's service-connected chronic grade 
II strain/sprain with instability, medial 
collateral ligaments of the right knee 
and degenerative joint disease and 
chondromalacia of the patella of the 
right knee in accordance with the latest 
AMIE worksheet for rating knee 
disabilities.  The examiner should 
comment not only on range of motion 
measurements, but on recurrent 
subluxation and lateral instability.  
Specifically, the examiner should 
indicate whether the Veteran experiences 
severe recurrent subluxation and lateral 
instability.  The examination report 
should include an evaluation of 
functional loss due to pain and weakness 
causing additional disability reflected 
on range of motion measurements, and 
weakened movement, excess fatigability 
and incoordination.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include on the basis of 
aggravation, pursuant to the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
regarding the secondary service 
connection claims.  If any determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent law and 
regulations including the provisions of 
38 C.F.R. § 3.310 (2008).  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2008).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


